Citation Nr: 1741121	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-06 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2. Entitlement to an initial compensable evaluation for lumbar strain with mild disc degeneration.

3. Entitlement to an initial compensable evaluation for left knee strain.

4. Entitlement to an initial compensable evaluation for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board at a March 2017 hearing conducted at the RO.  A transcript of the hearing is of record.

In February 2017, the RO denied a claim of apportionment of the Veteran's VA benefits filed on behalf of his minor child.  The minor child's guardian submitted a statement in March 2017 purporting to file a notice of disagreement (NOD) with the RO's decision.  However, because this statement was not submitted on the required form, it cannot be accepted as an NOD.  See 38 C.F.R. § 20.201 (2016).  While the RO provided notice of this requirement, as well as a copy of VA Form 21-0958, this notice was mailed to the Veteran, and not his minor child's guardian.  Thus, the RO must correct this deficiency by sending a copy of the March 2017 correspondence to the Veteran's minor child's guardian.  Importantly, the issue of apportionment is not in appellate status, and the Board assumes no jurisdiction over this claim at this time.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection for an acquired psychiatric disorder, both as directly related to service or, in the alternative, as secondary to his service-connected disabilities.  While he was provided a VA examination in May 2010, the examiner offered no etiological opinion.  As such, a new VA examination is required in order to obtain etiological opinions addressing both direct and secondary service connection.

With respect to the Veteran's increased evaluation claims, the Board notes he was last provided VA examinations for these disabilities in May 2010, a period of over seven years.  On remand, the Veteran should be provided new VA examinations to assist the Board in determining the current severity of his lumbar spine and bilateral knee disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

In addition, at the Board hearing, the Veteran testified that he continues to receive VA treatment, in particular physical therapy for his back and knee disabilities.  Also, comprehensive VA treatment records have not yet been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Finally, the record indicates the Veteran received treatment for his psychiatric disability at New Directions, a private residential facility.  On remand, efforts should be undertaken to obtain these records.
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Efforts to obtain these records must continue until a negative reply is received or it is reasonably determined that future attempts would be futile.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Contact the Veteran and request he identify and complete the appropriate releases for all private facilities that have treated him for his claimed psychiatric and orthopedic disabilities.  The Veteran should be specifically requested to provide such information for New Directions private residential facility.  The Veteran should be allowed sufficient time for response.  Then, reasonable attempts should be undertaken to obtain any records identified by the Veteran.

3. Following completion of the above, but whether records are received or not, schedule the Veteran for a VA examination to address the nature and etiology of his claimed acquired psychiatric disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed and findings reported in detail.  Following an examination of the Veteran and review of the claims file, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed acquired psychiatric disability had its onset or is otherwise etiologically related to the Veteran's period of active service?  In offering this opinion, the examiner should specifically comment on the Veteran's lay reports of experiencing anxiety during service.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder is proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) the Veteran's service-connected disabilities?  In offering this opinion, the examiner must discuss the effects of the Veteran's back and bilateral knee pain.

A complete rationale must be provided for all opinions expressed.

4. Schedule the Veteran for the appropriate VA examination(s) to address the current severity of his service-connected low back and bilateral knee disabilities.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed and findings reported in detail.  The VA examination must include joint testing for pain on both active and passive motion and in weight-bearing and non weight-bearing.

Following an examination of the Veteran and review of the claims file, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability, including functional effects on employability and activities of daily life. 

A complete rationale for any opinions expressed must be provided.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




